


Exhibit 10.86




SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is dated as of January 8,
2016, between American Power Group Corporation, a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each, a
“Purchaser” and collectively the “Purchasers”). The Purchasers and Company
individually and jointly may also be referred to as “Party” or “Parties”
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended, and Rule 506
of Regulation D promulgated thereunder, the Company desires to issue and sell to
each Purchaser, and each Purchaser desires to purchase from the Company,
securities of the Company, as more fully described in this Agreement; and
WHEREAS, each Purchaser is an “Accredited Investor”, as such term is defined in
Rule 501(a) of Regulation D;
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
ARTICLE I.
DEFINITIONS


1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Certificate of Designation (as defined
herein) (without regard to any changes or amendments thereto after the date
hereof) and (b) the following terms have the meanings set forth in this Section
1.1:


“Action” shall have the meaning ascribed to such term in Section 3.1(j).
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.
“Amended and Restated Voting Agreement” means the Amended and Restated Voting
Agreement in the form of Exhibit A attached hereto.
“Board of Directors” means the board of directors of the Company.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
“Certificate of Amendment” shall have the meaning ascribed to such term in
Section 4.16.
“Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series D Convertible Preferred Stock, to
be filed by the Company with the Secretary of State of Delaware, in the form of
Exhibit B attached hereto.



--------------------------------------------------------------------------------




“Certificate of Incorporation” means the Company’s Restated Certificate of
Incorporation, as in effect on the date hereof and as amended from time to time.
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities in each
case, have been satisfied or waived.
“Commission” means the United States Securities and Exchange Commission.
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
“Evaluation Date” shall have the meaning assigned to such term in Section
3.1(r).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(y).
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
“Material Permit” shall have the meaning assigned to such term in Section
3.1(m).
“Operations Committee” shall have the meaning assigned to such term in Section
4.19.
“Option Plan” shall have the meaning assigned to such term in Section 2.3(c).
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

2

--------------------------------------------------------------------------------




“Preferred Stock” means the Series A Preferred Stock, the Series B Preferred
Stock, the Series C Preferred Stock, the Series D Preferred Stock, the Series
D-2 Preferred Stock and the Series D-3 Preferred Stock, each having the rights,
preferences and privileges set forth in the Certificate of Incorporation, as
amended from time to time..
“Prior Warrants” shall mean the Common Stock purchase warrants issued in
connection with the issuance of the Series A Preferred Stock, the Series B
Preferred Stock and the Series C Preferred Stock.
“Proxy Statement” shall have the meaning ascribed to such term in Section 4.16.
“Prior Warrant Amendments” means the amendments to the Prior Warrants, in the
form of Exhibit C attached hereto.
“Purchased Shares” means the 22.5 shares of Series D Preferred Stock purchased
by the Purchasers pursuant to this Agreement.
“Purchaser Warrant Amendment” means the amendment to all Prior Warrants that are
held or subsequently acquired by any of the Purchasers, or their assignees,
Affiliates, family members or related trusts, in the form of Exhibit D attached
hereto.
“Registration Rights Agreement” means the Registration Rights Agreement dated as
of June 1, 2015, as amended on August 24, 2015, among the Company and certain of
the Purchasers, as the same may be amended from time to time.
“Registration Rights Amendment” means the amendment to the Registration Rights
Agreement, in the form of Exhibit E attached hereto.
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
“Securities” means the Purchased Shares, the Warrants, the Series D-2 Preferred
Stock, the Series D-3 Preferred Stock and the Underlying Shares.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Series A Preferred Stock” means the Company’s 10% Convertible Preferred Stock,
par value $1.00 per share.
“Series B Preferred Stock” means the Company’s Series B 10% Convertible
Preferred Stock, par value $1.00 per share.
“Series C Preferred Stock” means the Company’s Series C Convertible Preferred
Stock, par value $1.00 per share.
“Series D Designee” shall have the meaning assigned to such term in Section
4.19.

3

--------------------------------------------------------------------------------




“Series D Preferred Stock” means the Company’s Series D Convertible Preferred
Stock, par value $1.00 per share, the terms of which are set forth in the
Certificate of Designation.
“Series D-2 Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series D-2 Convertible Preferred Stock,
to be filed by the Company with the Secretary of State of Delaware, in the form
of Exhibit F attached hereto.
“Series D-2 Preferred Stock” means the Company’s Series D-2 Convertible
Preferred Stock, par value $1.00 per share, the terms of which are set forth in
the Series D-2 Certificate of Designation.
“Series D-3 Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series D-3 Convertible Preferred Stock,
to be filed by the Company with the Secretary of State of Delaware, in the form
of Exhibit G attached hereto.
“Series D-3 Preferred Stock” means the Company’s Series D-3 Convertible
Preferred Stock, par value $1.00 per share, the terms of which are set forth in
the Series D-3 Certificate of Designation.
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
“Stated Value” means $100,000 per share of Series D Preferred Stock.
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Purchased Shares and the Warrant purchased hereunder as specified
below such Purchaser’s name on the signature pages of this Agreement, in United
States dollars and in immediately available funds.
“Subsidiary” means any subsidiary of the Company as set forth on Exhibit 21.1 to
the Company’s Annual Report on Form 10-K for the fiscal year ended September 30,
2014 and shall, where applicable, also include any direct or indirect subsidiary
of the Company formed or acquired after the date thereof.
“Trading Day” means a day on which the principal Trading Market is open for
trading.
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Alternext, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing).
“Transaction Documents” means this Agreement, the Certificate of Designation,
the Warrants, the Registration Rights Amendment, the Amended and Restated Voting
Agreement, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.
“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue
Brooklyn, New York 11219, and a facsimile number of (718) 765-8712, and any
successor transfer agent of the Company.

4

--------------------------------------------------------------------------------




“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Purchased Shares, the Series D-2 Preferred Stock and the Series D-3
Preferred Stock, upon exercise of the Warrants and issuable in lieu of the cash
payment of dividends on the Purchased Shares in accordance with the terms of the
Certificate of Designation.
“Units” means the units being purchased by the Purchasers hereby, each of which
is comprised of one share of Series D Preferred Stock and a Warrant to purchase
2,000,000 shares of Common Stock, subject to adjustment.
“Voting Agreement” means the Voting Agreement dated as of April 30, 2012, among
the Company and the parties thereto, as the same may be amended from time to
time.
“WPU Leasing” shall have the meaning ascribed to such term in Section 2.4(b)(x).
“Warrants” means the Common Stock purchase warrants to be delivered to the
Purchasers, in the form of Exhibit H attached hereto.


ARTICLE II
PURCHASE AND SALE




2.1Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, 22 Units. At the
Closing, each Purchaser shall deliver to the Company, via wire transfer or a
certified check of immediately available funds, an amount equal to such
Purchaser’s Subscription Amount and the Company shall deliver to each Purchaser
a certificate representing the Purchased Shares and the Warrant comprising the
Units for which such Purchaser has subscribed and paid; and the Company and the
Purchasers shall deliver the other items as set forth herein that are
deliverable at the Closing. Upon satisfaction of the covenants and conditions
set forth in Sections 2.2 and 2.3, the Closing shall occur at the offices of the
Company’s counsel or such other location as the Parties shall mutually agree.


2.2Deliverables.


(a)On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:


(i)a copy of this Agreement duly executed by the Company;


(ii)a certificate evidencing the number of shares of Series D Preferred Stock
equal to such Purchaser’s Subscription Amount, divided by the Stated Value,
registered in the name of such Purchaser;


(iii)a Warrant, registered in the name of such Purchaser, to purchase up to that
number of shares of Common Stock which equals (x) two times such Purchaser’s
Subscription Amount divided by (y) the Conversion Price, duly executed by the
Company;


(iv)a copy of the Purchaser Warrant Amendment, duly executed by the Company;

5

--------------------------------------------------------------------------------




(v)a copy of the Registration Rights Amendment, duly executed by the Company and
such parties thereto as may be required to amend the Registration Rights
Agreement as contemplated hereby;


(vi)a copy of the Amended and Restated Voting Agreement, duly executed by the
Company and such parties thereto as may be required to amend the Voting
Agreement as contemplated hereby; and


(vii)evidence of the filing and acceptance of the Certificate of Designation,
Series D-2 Certificate of Designation and the Series D-3 Certificate of
Designation from the Secretary of State of Delaware.


(b)    On or prior to the Closing Date, each Purchaser shall deliver or cause to
be delivered to the Company the following:


(i).a copy of this Agreement duly executed by such Purchaser;


(ii).such Purchaser’s Subscription Amount by wire transfer or a certified check
of immediately available funds;


(iii).a copy of the Purchaser Warrant Amendment, duly executed by such
Purchaser;


(iv).a copy of the Registration Rights Amendment, duly executed by such
Purchaser;


(v).a copy of the Amended and Restated Voting Agreement, duly executed by such
Purchaser.


(c)    Effective at the Closing, each outstanding share of Series A Preferred
Stock and Series B Preferred Stock held by a Purchaser shall be exchanged for an
equal number of shares of Series D-2 Preferred Stock, and each outstanding share
of Series C Preferred Stock held by a Purchaser shall be exchanged for an equal
number of shares of Series D-3 Preferred Stock. Such exchanges shall be deemed
to occur automatically, without any further action by the Purchasers and whether
or not the certificates representing such Series A Preferred Stock, Series B
Preferred Stock or Series C Preferred Stock are surrendered to the Company;
provided, however, that the Company shall not be obligated to issue any
certificate evidencing the shares of Series D-2 Preferred Stock or Series D-3
Preferred Stock issuable to a Purchaser upon such exchanges unless and until
such Purchaser either (i) surrenders to the Company such Purchaser’s
certificates evidencing the shares of Series A Preferred Stock, Series B
Preferred Stock or Series C Preferred Stock so exchanged or (ii) notifies the
Company that such certificates have been lost, stolen or destroyed and executes
an agreement satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection therewith.


2.3    Closing Conditions.


(a)    The obligations of the Company to each of the Purchasers, severally and
not jointly, hereunder in connection with the Closing are subject to the
following conditions being met:
(i)each of the representations and warranties made by such Purchaser in this
Agreement is true and correct in all material respects on and as of the Closing,
as though each

6

--------------------------------------------------------------------------------




such representation or warranty had been made on and as of the Closing, except
that those representations and warranties that address matters only as of a
particular date shall remain true and correct as of such date;


(ii)all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to the Closing shall have been performed in all material
respects;


(iii)the holders of not less than 70% of the Prior Warrants issued in connection
with the issuance of the Series A Preferred Stock and the holders of 100% of the
Prior Warrants issued in connection with the issuance of the Series B Preferred
Stock shall have executed and delivered the Prior Warrant Amendments; and


(iv)the delivery by such Purchaser of the items as set forth herein.


(b).    The respective obligations of each Purchaser, severally and not jointly,
hereunder in connection with the Closing are subject to the following conditions
being met:


(i)each of the representations and warranties of the Company in this Agreement
shall be true and correct in all material respects on and as of the Closing as
though each such representation or warranty had been made on and as of the
Closing, except that those representations and warranties that address matters
only as a particular date shall remain true and correct as of such date;


(ii)all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing shall have been performed in all material
respects;
 
(iii)the delivery by the Company of the items as set forth herein;


(iv)there shall have been no Material Adverse Effect with respect to the Company
since the date hereof;


(v)the Securities Purchase Agreement dated as of April 30, 2012, pursuant to
which the Company issued shares of its Series A Preferred Stock and certain of
the Prior Warrants, shall have been amended to include within the definition of
“Exempt Issuance” the issuance or deemed issuance of the Conversion Shares, the
Warrants, the Underlying Shares and all other equity and debt securities
approved for issuance by the Board of Directors


(vi)the Securities Purchase Agreement dated as of November 26, 2014, pursuant to
which the Company issued shares of its Series B Preferred Stock and certain of
the Prior Warrants, shall have been amended to include within the definition of
“Exempt Issuance” the issuance or deemed issuance of the Conversion Shares, the
Warrants, the Underlying Shares and all other equity and debt securities
approved for issuance by the Board of Directors;


(vii)the holders of the Company’s Series A Preferred Stock, Series B Preferred
Stock, Series C Preferred Stock shall have waived all antidilution adjustments
otherwise applicable to the issuance or deemed issuance of the Purchased Shares,
the Warrants and the Underlying Shares;



7

--------------------------------------------------------------------------------




(viii)the Company shall have obtained such additional waivers and consents from
the holders of the Series A Preferred Stock, the Series B Preferred Stock and
the Series C Preferred Stock as the Purchasers may reasonably request to
effectuate the transactions contemplated by this Agreement;


(ix)the Company shall have obtained the written agreement of the holders of not
less than 72% of the combined voting power of the Series A Preferred Stock and
the Series B Preferred Stock to defer the payment of all cash dividends
currently payable and subsequently to become payable in respect of the Series A
Preferred Stock and the Series B Preferred Stock until such time as the Board of
Directors, in its sole discretion, determines that such dividends may be paid;
provided, however, that, during the deferral period, dividends on the Series A
Preferred Stock and Series B Preferred Stock may be paid in shares of Common
Stock in the discretion of the Board of Directors.


(x)the Company shall have obtained the written agreement of WPU Leasing, LLC
(“WPU Leasing”) to defer until December 31, 2016 the payment of all principal
and interest payments currently payable and subsequently to become payable to
WPU Leasing in respect of promissory notes in the aggregate principal amount of
not less than $1,500,000; and


(xi)from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market (except for any suspension of trading of limited duration agreed to by
the Company, which suspension shall be terminated prior to the Closing), and, at
any time prior to the Closing Date, trading in securities generally as reported
by Bloomberg L.P. shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.


(c)    The Board of Directors shall have adopted the Company’s 2016 Stock Option
Plan (the “Option Plan”), the terms and conditions of which shall be
substantially similar to the terms of the Company’s 2005 Stock Option Plan,
together with such non-material changes and additions as may be approved by the
Board of Directors, which Option Plan shall provide for the issuance of options
to purchase up to 10% of the outstanding shares of Common Stock.













8

--------------------------------------------------------------------------------




ARTICLE 111.
REPRESENTATIONS AND WARRANTIES


3.1Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Purchaser:


(a)Subsidiaries. Exhibit 21.1 to the Company’s Annual Report on Form 10-K for
the fiscal year ended September 30, 2014 sets forth a list of all of direct and
indirect Subsidiaries of the Company existing during such fiscal year. The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary, including any direct or indirect subsidiary of the
Company formed or acquired subsequent to the filing of the above-referenced
annual report, free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.


(b)     Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its formation, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document and the
transactions contemplated thereby, (ii) a material adverse effect on the results
of operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no action, claim, suit, investigation or
proceeding (including, without limitation, an informal investigation or partial
proceeding, such as a deposition) has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
(c)    Authorization; Enforcement. The Company or any Subsidiary of the Company
that is a party to this Agreement or any other Transaction Document has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of each of the Transaction Documents and the consummation
by the Company and each Subsidiary of the transactions contemplated hereby and
thereby have been duly authorized by all required corporate or other action on
the part of the Company and each Subsidiary other than in connection with the
Required Approvals. Each Transaction Document to which the Company and each
Subsidiary is a party has been (or upon delivery will have been) duly executed
by the Company or such Subsidiary, as the case may be, and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of, and will be enforceable against, the Company or the
Subsidiary, as the case may be, in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other

9

--------------------------------------------------------------------------------




equitable remedies and (iii) insofar as the Company’s indemnification
obligations under the provisions of Section 4.9 may be limited by applicable
law.


(d)    No Conflicts. The execution, delivery and performance by the Company and
each Subsidiary of the Transaction Documents, the issuance and sale of the
Securities, and the consummation of the transactions contemplated by the
Transaction Documents to which the applicable entity is a party (i) are not and
will not be subject to the Required Approvals, conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii) do
not and will not conflict with, or constitute a default (or an event that with
notice or lapse of time or both would constitute a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals, do
not and will not conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not reasonably be
expected to result in a Material Adverse Effect.


(e)    Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.5 of this Agreement, (ii)
application(s) to each applicable Trading Market for the issuance and sale of
the Securities and the listing of the Underlying Shares for trading thereon in
the time and manner required thereby, (iii) such filings as are required to be
made under applicable state securities laws, and (iv) certain stockholder
approvals as contemplated by Section 4.16 of this Agreement (collectively, the
“Required Approvals”).


(f)    Issuance of the Securities. Subject to the effectiveness of the filing of
the Certificate of Designation, the Series D-2 Certificate of Designation, the
Series D-3 Certificate of Designation and the Certificate of Amendment with the
Secretary of State of Delaware, (i) the Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided in
the Transaction Documents, (ii) the Underlying Shares, when issued in accordance
with the terms of the Securities and the Warrants, will be validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company other
than restrictions on transfer provided for in the Transaction Documents, and
(iii) the Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable upon the conversion of the
Securities and the exercise of the Warrants.
    
(g)    Capitalization. The Company has not issued any capital stock since its
most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plans and pursuant to the conversion and/or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed

10

--------------------------------------------------------------------------------




periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. Except as contemplated by Section 4.16 of this
Agreement, no further approval or authorization of any stockholder, the Board of
Directors or other Persons is required for the issuance and sale of the
Securities. Other than the Voting Agreement and the Amended and Restated Voting
Agreement, and as contemplated hereby, there are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.


(h)    SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, and except as
may have been corrected and/or restated by subsequently filed SEC Reports, the
SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, except that the Company may
not have furnished to the Commission and posted on its corporate Web site every
Interactive Data File required to be submitted and posted within the timeframes
required by Rule 405 of Regulation S-T, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. Except as may have been subsequently corrected and/or
restated by subsequently filed SEC Reports, the financial statements of the
Company included in the SEC Reports complied in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may have been subsequently corrected
and/or restated by subsequently filed SEC Reports and as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods indicated therein,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.


(i)    Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as otherwise disclosed in the SEC Reports (including amended
and/or restated SEC Reports) or as identified in Section 3.1(g), (i) there has
been no event, occurrence or development that has had or that could

11

--------------------------------------------------------------------------------




reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders, other than dividends
paid on outstanding shares of the Series A Preferred Stock and/or Series B
Preferred Stock, or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement, no event,
liability or development that could reasonably be expected to result in a
Material Adverse Effect has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one Trading Day prior to the
date that this representation is made.


(j)    Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the transactions contemplated thereby or the Securities or (ii) could, if there
were an unfavorable decision, reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, to the knowledge of the
Company, nor any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
officer or any current director of the Company. The Commission has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.


(k)    Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.
None of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. No executive officer, to the
knowledge of the Company, is now or is expected to be in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. The Company and its Subsidiaries are in compliance in all
material respects with all U.S. federal, state, local laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours.



12

--------------------------------------------------------------------------------




(l)    Compliance. Neither the Company nor any Subsidiary: (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental body or (iii)
except as disclosed in the Company’s Current Report on Form 8-K filed with the
Commission on May 21, 2015, is or has been in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
reasonably be expected to result in a Material Adverse Effect.


(m)    Regulatory Permits. The Company and all Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.


(n)    Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens in favor of Iowa State Bank and WPU Leasing, Liens
reflected in the Company’s financial statements and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.


(o)    Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could reasonably be expected to
result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a notice (written
or otherwise) that any of the Intellectual Property Rights used by the Company
or any Subsidiary violates or infringes upon the rights of any Person. To the
knowledge of the Company, all Intellectual Property Rights that the Company owns
or has rights to are enforceable and there is no existing infringement by
another Person of any of the Intellectual Property Rights. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of their intellectual property that consist of trade
secrets.


(p)    Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, to the knowledge of the Company, prudent and customary in the
businesses in which the Company and the Subsidiaries are engaged, including, but
not limited to, directors and officers insurance coverage at least equal to the
aggregate Subscription Amount. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage

13

--------------------------------------------------------------------------------




expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.


(q)    Transactions With Affiliates and Employees. Except as described in the
SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.


(r)    Sarbanes-Oxley; Internal Accounting Controls. The Company is in all
material respects in compliance with all provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of both the Closing Date. The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially adversely
affected, or is reasonably likely to materially adversely affect, the Company’s
internal control over financial reporting.


(s)    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.


(t)    Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct

14

--------------------------------------------------------------------------------




its business in a manner so that it will not become an “investment company”
subject to registration under the Investment Company Act of 1940, as amended.


(u)    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.


(v)    Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti‑takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.


(w)    Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished, taken as a whole, by or on behalf of the Company to
the Purchasers regarding the Company, its business and the transactions
contemplated hereby, is true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2 hereof.


(x)    No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.


(y)    Solvency. The Company has no knowledge of any facts or circumstances
which lead it to believe that it will file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction within one year
from the Closing Date. The SEC Reports describe all

15

--------------------------------------------------------------------------------




outstanding secured and unsecured Indebtedness of the Company and all
Subsidiaries, or for which the Company or any Subsidiary has commitments. For
the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $100,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (z) the present value of any lease payments in
excess of $100,000 due under leases required to be capitalized in accordance
with GAAP. Neither the Company nor any Subsidiary is in default with respect to
any Indebtedness.


(z)    Tax Status. The Company and each Subsidiary has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been asserted or threatened against the Company or any
Subsidiary.


(aa)Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company has, directly
or indirectly, (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.


(bb)    Accountants. The Company’s accounting firm is set forth in the SEC
Reports. To the knowledge and belief of the Company, such accounting firm (i) is
a registered public accounting firm as required by the Exchange Act and (ii)
shall express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the fiscal year ending September 30,
2015.
    
(cc)    Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby and thereby by the Company and its
representatives.


(dd)    Acknowledgment Regarding Purchasers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(e) and 4.12 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers have been asked by the Company to
agree, nor has any Purchaser agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities

16

--------------------------------------------------------------------------------




issued by the Company or to hold the Securities for any specified term; (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) no Purchaser shall be deemed to
have any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) one or more Purchasers may engage in hedging activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders’
equity interests in the Company at and after the time that the hedging
activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.


(ee)    Regulation M Compliance. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.


(ff)    Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. To the knowledge of the
Company, the issuance and sale of the Securities hereunder does not contravene
the rules and regulations of any Trading Market.


(gg)    No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers.


(hh)    No Disagreements with Accountants and Lawyers. To the knowledge of the
Company, there are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company and the
Company is current with respect to any fees owed to its accountants and lawyers
which could affect the Company’s ability to perform any of its obligations under
any of the Transaction Documents.


3.2     Representations and Warranties of the Purchasers. Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the
Closing Date to the Company as follows (unless as of a specific date therein):


(a)Organization; Authority. Such Purchaser is either an individual or an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate,

17

--------------------------------------------------------------------------------




partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. Each Transaction Document to which such Purchaser is a
party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against such Purchaser
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.


(b)Understandings or Arrangements. Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law. Such Purchaser is
acquiring the Securities as principal for its own account and not with a view to
or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting such Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities laws). Such Purchaser is acquiring the
Securities hereunder in the ordinary course of its business.


(c)Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it exercises the
Warrant or converts any of the Purchased Shares, it will be either: (i) an
“accredited investor” as defined in Rule 501(a) under the Securities Act or (ii)
a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.


(d)Experience of Purchaser. Such Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Purchaser is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.


(e)No General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any press release, Form D or other filing made by the Company under
federal or state securities laws, advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.


(f)Speculative Investment. Such Purchaser understands and recognizes that the
purchase of the Securities is highly speculative and involves a high degree of
risk and that only investors who can afford the loss of their entire investment
should consider investing in the Company. Such Purchaser has reviewed the risk
factors in the SEC Reports.


(g)Principal Place of Business. The address of such Purchaser furnished by such
Purchaser on the signature page hereto is such Purchaser’s principal business
address.



18

--------------------------------------------------------------------------------




(h)U.S. Person. Such Purchaser is a United States Person.


(i)No Reliance on Other Statements. No statements, promises, warranties or
representations have been made to such Purchaser concerning the Securities or
the Company, its business or prospects, or other matters, by the Company, by the
Company’s representatives, or by any other persons or entities, except as set
forth in the Transaction Documents and the SEC Reports. Such Purchaser has not
relied on any representation, written or oral, not contained in the Transaction
Documents or the SEC Reports in deciding to purchase the Securities.


The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties made by the Company and any Subsidiaries
contained in any other Transaction Document or any other document or instrument
executed and/or delivered in connection with this Agreement or the consummation
of the transaction contemplated hereby.


ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES


4.1Transfer Restrictions.


(a)The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and any other Transaction Documents to
which the transferor is a party, and shall have the rights and obligations of a
Purchaser under this Agreement and the other Transaction Documents.


(b)The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:


[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER OF SUCH SECURITIES, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY. THIS SECURITY [AND THE

19

--------------------------------------------------------------------------------




SECURITIES ISSUABLE UPON [EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN
SECURED BY SUCH SECURITIES.
(c)The Company acknowledges and agrees that Purchasers may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties. Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including, if the Securities are subject to an effective
registration statement under the Securities Act, the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) promulgated by the
Commission under the Securities Act, as such Rule may be amended or interpreted
from time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same purpose and effect as such Rule, or any
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder.


(d)Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Underlying Shares pursuant
to Rule 144, (iii) if such Underlying Shares are eligible for sale under Rule
144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Underlying Shares
and without volume or manner-of-sale restrictions or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
if required by the Transfer Agent to effect the removal of the legend hereunder.
If all or any of the Purchased Shares are converted or any portion of a Warrant
is exercised at a time when there is an effective registration statement to
cover the resale of the Underlying Shares, or if such Underlying Shares may be
sold under Rule 144 and the Company is then in compliance with the current
public information required under Rule 144, or if the Underlying Shares may be
sold under Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such
Underlying Shares and without volume or manner-of-sale restrictions or if such
legend is not otherwise required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission) then such Underlying Shares shall be issued free of all
legends. The Company agrees that at such time as such legends are no longer
required under this Section 4.1(d), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Underlying Shares, as applicable, issued with a
restrictive legend, deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4. Certificates for Underlying Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with

20

--------------------------------------------------------------------------------




the Depository Trust Company System as directed by such Purchaser.
(e)Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to an effective registration statement, they will
be sold in compliance with the plan of distribution set forth therein, and
acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.


4.2    Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.


4.3    Furnishing of Information; Public Information. Until the earliest of the
time that (i) no Purchaser owns Securities or (ii) the Warrants have expired,
the Company covenants to maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.


4.4    Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.


4.5    Securities Laws Disclosure; Publicity. The Company shall, by the close of
business (New York City time) on the second day after the Closing, file a
Current Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby and including the Transaction Documents as exhibits thereto.
From and after the filing of such Form 8-K, the Company shall have publicly
disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company and each Purchaser shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of such Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.


4.6    Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control

21

--------------------------------------------------------------------------------




share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or similar anti-takeover plan or arrangement in effect
or hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
the Company and any Purchaser.


4.7    Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.


4.8    Use of Proceeds. The Company shall use the net proceeds from the sale of
the Securities hereunder for working capital purposes, as approved by the Board
of Directors. Any single expenditure by the Company, and any series of related
expenditures by the Company, that exceeds $10,000 shall require the written
approval of the Series D Designee.


4.9    Indemnification of Purchasers. Subject to the provisions of this Section
4.9, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
Party in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed;

22

--------------------------------------------------------------------------------




or (z) to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.


4.10    Reservation of Common Stock. As of the date hereof, and subject to the
effectiveness of the filing of the Certificate of Designation, the Series D-2
Certificate of Designation, the Series D-3 Certificate of Designation and the
Certificate of Amendment with the Secretary of State of Delaware, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue all of the Underlying Shares.


4.11    Listing of Common Stock. The Company hereby agrees to use all
commercially reasonable efforts to maintain the listing or quotation of the
Common Stock on the Trading Market on which it is currently listed, and
concurrently with the Closing, the Company shall apply to list or quote all of
the Underlying Shares on such Trading Market and promptly secure the listing of
all of the Underlying Shares on such Trading Market. The Company further agrees,
if the Company applies to have the Common Stock traded on any other Trading
Market, it will then include in such application all of the Underlying Shares,
and will take such other action as is necessary to cause all of the Underlying
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing and trading of its Common Stock on a Trading Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market.


4.12    Certain Transactions and Confidentiality. Each Purchaser, severally and
not jointly with any other Purchaser, covenants that neither it nor any
Affiliate acting on behalf of or pursuant to any understanding with the Company
will execute any purchases or sales, including Short Sales of any of the
Company’s securities during the period commencing with the execution of this
Agreement and ending at such time that the transactions contemplated by this
Agreement are first publicly announced pursuant to the Form 8-K as described in
Section 4.5. Each Purchaser, severally and not jointly with any other Purchaser,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the Form 8-K as
described in Section 4.5, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Transaction Documents. Notwithstanding the foregoing and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the Form 8-K as
described in Section 4.5, (ii) no Purchaser shall be restricted or prohibited
from effecting any transactions in any securities of the Company in accordance
with applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the Form
8-K as described in Section 4.5 and (iii) no Purchaser shall have any duty of
confidentiality to the Company or its Subsidiaries after the issuance of the
Form 8-K as described in Section 4.5.


4.13    Conversion and Exercise Procedures. Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Certificate of Designation set forth the totality of the procedures
required of the Purchasers in order to exercise the Warrants or convert the
Purchased Shares. No additional legal opinion, other information or instructions
shall be required of the Purchasers to exercise the Warrants or convert the
Purchased Shares. The Company shall honor exercises of the Warrants and
conversions of the Purchased Shares and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

23

--------------------------------------------------------------------------------




4.14    Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide to
Purchaser a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at each Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser; provided, however, that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified, subject the Company to any material tax in any such
jurisdiction where it is not then so subject or file a general consent to
service of process in any such jurisdiction.


4.15    Application for Exchange Listing of Common Stock. The Company shall
apply to have the Common Stock listed on a Trading Market other than the OTC
Bulletin Board as soon as reasonably practicable after the Company qualifies for
listing pursuant to the minimal applicable listing standards of such Trading
Market. The Company shall use its reasonable best efforts to qualify for listing
pursuant to the minimal applicable listing standards of such Trading Market.


4.16    Stockholders Meeting. The Company shall take all action reasonably
necessary in accordance with applicable law to convene a meeting of its
stockholders to be held at the earliest practicable time after the date of this
Agreement for the purpose of approving a certificate of amendment to the
Certificate of Incorporation increasing the number of authorized shares of
Common Stock from 200,000,000 to 350,000,000 shares (the “Certificate of
Amendment”) and ratifying the adoption of the Option Plan. Without limiting the
generality of the foregoing, (i) within 45 days after the Closing Date, the
Company shall file with the Commission a preliminary proxy statement with
respect to such meeting and (ii) the Company shall use its reasonable commercial
efforts to file a definitive proxy statement (the “Proxy Statement”) with
respect to such meeting, and to distribute the Proxy Statement to its
stockholders, as soon as practicable thereafter. The Proxy Statement shall
satisfy all requirements of applicable state and federal securities laws and the
Delaware General Corporation Law. The Company’s Board of Directors shall
recommend to the stockholders the adoption of the Certificate of Amendment.
4.17    Certain Liquidated Damages. The Company agrees that, if the Certificate
of Amendment shall not have been filed with the Secretary of State of the State
of Delaware under the Delaware General Corporation Law prior to the second
anniversary of the Closing Date, then on such anniversary and every six months
thereafter until the Certificate of Amendment shall have been so filed or, if
earlier, until such time as the Company is otherwise legally able to permit the
exercise of the Warrants in full, the Company shall pay the holder of each
Warrant, as liquidated damages and not as a penalty, the sum of $0.01 for each
Underlying Share for which such Warrant cannot be exercised.
4.18    Dividend Deferral. The Company shall use its commercially reasonable
efforts to obtain, within 60 days after the Closing Date, the written agreement
of the holders of 100% of the Series A Preferred Stock and Series B Preferred
Stock to defer the payment of all cash dividends currently payable and
subsequently to become payable in respect of the Series A Preferred Stock and
the Series B Preferred Stock until such time as the Board of Directors, in its
sole discretion, determines that such dividends may be paid. During the deferral
period, dividends on the Series A Preferred Stock and Series B Preferred Stock
may be paid in shares of Common Stock in the discretion of the Board of
Directors.
4.19    Operations Committee. The Board of Directors shall appoint an Operations
Committee (the “Operations Committee”), consisting of one designee of the
holders of the Series D Preferred Stock (the “Series D Designee”), the Company’s
Chief Executive Officer and the Company’s Chief Financial Officer. Unless the
Chief Financial Officer is also a member of the Board of Directors, he shall
serve on the Operations

24

--------------------------------------------------------------------------------




Committee in a non-voting capacity. To the extent permitted by the Delaware
General Corporation Law and the Company’s Certificate of Incorporation and
By-Laws, the Operations Committee shall oversee the general management of the
business and affairs of the Company. The Operations Committee shall report to,
and be subject to the authority of, the Board of Directors.


ARTICLE V.
MISCELLANEOUS


5.1Fees and Expenses. The Company shall pay all of the expenses incurred by it
in connection with the transactions contemplated by this Agreement, including
the fees and expenses of its advisers, counsel, accountants and other experts,
if any. The Company shall pay all of the expenses incurred by Arrow, LLC,
Matthew Van Steenwyk and their Affiliates in connection with the transactions
contemplated by this Agreement, including the fees and expenses of their
advisers, counsel, accountants and other experts, if any. The Company shall pay
all Transfer Agent fees, stamp taxes and other taxes and duties levied in
connection with the delivery of any Securities to the Purchasers. Each other
party to this Agreement shall be responsible for the payment of all of the
expenses incurred by it in connection with the transactions contemplated by this
Agreement, including the fees and expenses of its advisers, counsel, accountants
and other experts, if any.


5.2    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


5.3    Governing Agreement. Should any provision of this Agreement conflict with
the provisions of any other Transaction Document, the terms of this Agreement
shall govern.


5.4    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature page attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The addresses for such
notices and communications shall be as set forth on the signature pages attached
hereto.


5.5    Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding a majority of
the Purchased Shares then outstanding (or, if no Purchased Shares are
outstanding, a majority of the Underlying Shares then outstanding or issuable)
or, in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

25

--------------------------------------------------------------------------------




5.6    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.


5.7    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchaser.”


5.8    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.9.


5.9    Governing Law. With exception of the Certificate of Designation, the
Series D-2 Certificate of Designation and the Series D-3 Certificate of
Designation, which shall be governed by the laws of the State of Delaware, all
questions concerning the construction, validity, enforcement and interpretation
of the Transaction Documents shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If any party shall commence an action or proceeding to
enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.9, the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.


5.10    Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.


5.11    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

26

--------------------------------------------------------------------------------




5.12    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


5.13    Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of the Purchased
Shares or an exercise of a Warrant, the applicable Purchaser shall be required
to return any shares of Common Stock subject to any such rescinded conversion or
exercise notice concurrently with the return to such Purchaser of the aggregate
exercise price paid to the Company for such shares and the restoration of such
Purchaser’s right to acquire such shares pursuant to such Purchaser’s Warrant
(including issuance of a replacement warrant certificate evidencing such
restored right).


5.14    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.


5.15    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.


5.16    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


5.17    Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall

27

--------------------------------------------------------------------------------




not terminate until all unpaid partial liquidated damages and other amounts have
been paid notwithstanding the fact that the instrument or security pursuant to
which such partial liquidated damages or other amounts are due and payable shall
have been canceled.


5.18    Saturdays, Sundays, Holidays, etc.    If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.


5.19    Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.


5.20    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.








(Signature Pages Follow)























28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


American Power Group Corporation
Address for Notice:
By: /s/ Charles E. Coppa
     Name: Charles E. Coppa
     Title: Chief Financial Officer


With a copy to (which shall not constitute notice):
American Power Group Corporation
7 Kimball Lane, Building A
Lynnfield, Massachusetts 01940
Attention: Charles E. Coppa
Fax: (781) 224-0114


Morse, Barnes-Brown & Pendleton, P.C.
CityPoint
230 Third Avenue
Waltham, Massachusetts 02451
Attention: Carl F. Barnes
Fax (781) 622-5933




 







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES FOR PURCHASERS FOLLOW.]



















































29

--------------------------------------------------------------------------------






[PURCHASER SIGNATURE PAGES TO
AMERICAN POWER GROUP CORPORATION
SECURITIES PURCHASE AGREEMENT]






[PURCHASER SIGNATURE PAGES TO AMERICAN POWER GROUP CORPORATION SECURITIES
PURCHASE AGREEMENT ARE ON FILE WITH AMERICAN POWER GROUP CORPORATION AND ARE
INTTENTIONALLY OMITTED]



30